Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to the title, the objection to the specification is withdrawn.
In view of the amendment to claim 1, the objection to claim 1 is withdrawn.
In view of the amendment to claims 11-20, the 35 USC 112(f) interpretation is withdrawn.
In view of the amendment to claims 1, 11 and 20, the 35 USC rejection of claims 1-20 is withdrawn.
In view of the applicant’s remarks regarding the use of the phrase “in-plane unevenness” and “plane,” the argument is persuasive.  The 35 USC 112(b) rejection of claims 4-8, 14-16, 18 and 19 is withdrawn.
Applicant’s arguments with respect to claim(s) 1-3, 10-13 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Dependent claims 21 and 22 are new and have not been previously examined.  They are not further discussed.
In view of the amendment filed 9/15/2022 changing the scope of the invention and IDSs filed 7/13/2022 and 9/15/2022, the allowability of claims 9, 16 and 17 is withdrawn.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/13/2022 and 9/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “pattern” is not provided in the disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 12-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “... a plurality of color patches.”  This limitation has already been instantiated in claim 1 from which claim 7 depends.  It is unclear and indefinite whether this limitation is intended to reference the initial instantiation or a different plurality of color patches.  For purposes of examination, the Examiner considers the recitation of claim 7 be referencing the instantiation of claim 1.

Claims 12-14 and 18 recites the limitation "the color information data."  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 15-17, 19 and 22 are rejected for failing to remedy the deficiency of claim 12 from which they depend.
Claim 13 recites “... color measurement values.” This limitation has been instantiated in claim 11 from which claim 13 depends.  It is indefinite whether the claimed “color measurement values” is intended to reference the initial instantiation or a different color measurement values.  For purposes of examination, the Examiner considers the recitation of claim 13 be referencing the instantiation of claim 11.
Claims 14-16 recite “... in-plane unevenness.”  This limitation has been instantiated in claim 11 from which claims 14-16 ultimately depend.  It is indefinite whether the claimed “in-plane unevenness” is intended to reference the initial instantiation or a different metric of determination.  For purposes of examination, the Examiner considers the recitation of claims 14-16 to be referencing the instantiation of claim 11.
Claim 15 recites “... a plurality of color patches.”  This limitation has been instantiated in claim 11 from which claim 15 depends.  It is indefinite whether the claimed “a plurality of color patches” is intended to reference the initial instantiation or a different plurality of color patches.  For purposes of examination, the Examiner considers the recitation of claim 15 be referencing the instantiation of claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 10, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga et al., (US Pub 20170085726 as provided by the applicant) in view of Banton (US Patent 6048117 as provided by the applicant).
Claim 1: Tominaga discloses a color chart for performing color adjustment of an image forming apparatus [Abstract], the color chart comprising: 
identification information of an image forming apparatus to which color adjustment is to be applied [identification patch 32 is intended to identify each sheet of paper, p0070]; 
a color adjustment pattern including a plurality of color patches for performing color adjustment on the image forming apparatus indicated by the identification information [color patches 24a and 24b for Lab value acquisition ... identification patches 32 for identifying respective sheets of paper 20-1, 20-2, and 20-18 are arranged, p0065 & p0070]; and
a determination pattern including a color patch for determining presence or absence of in-plane unevenness in the color chart [arrange a plurality of evaluation color patches of the same color value in the color patch, evaluate an in-plane unevenness and an inter-job differences by using a color value difference obtained by reading the color value of the plurality of evaluation color patches ... evaluation color patches 30 are embedded in the four locations of the color patch 22 for RGB value acquisition, p0051 & p0068], 
wherein the color adjustment pattern and the determination pattern are arranged at mutually independent positions [evaluation color patches 30 are embedded in the four locations of the color patch 22 for RGB value acquisition. If taking the paper 20-1 as an example, the evaluation color patches 30 are arranged in the respective corners of a rectangle among the color patches 22 for RGB value acquisition, and two color patches are arranged and spaced apart in the longitudinal direction, the lateral direction, and the oblique direction. The evaluation color patches 30 which are arranged in four positions all have the same color value. Although the arrangement position is not particularly limited, it is preferable that to the extent consistent with the purpose of evaluation of the in-plane unevenness, the evaluation color patches 30 are spaced apart in the longitudinal direction, the lateral direction, and the oblique direction, p0054 & p0068].
Tominaga appears to fail to explicitly disclose where the identification information includes identification of an image forming apparatus.
Banton discloses in a related, well-known system [Abstract] identification information of an image forming apparatus to which color adjustment is to be applied [the identification data 110 indicates what the output print should be based on the input test pattern. Exemplary identification data includes printing device type and/or serial number, calibration test pattern number, orientation of calibration test pattern, network address of device, network address of system administrator, network address of service center, date, time, device status, and calibration statistics ... any series or combination of alphanumeric characters or graphic symbols may be used to encode the identification data 110, col. 3 lines 54-61 & col. 5 lines 1-3].
It would have been obvious to persons of ordinary skill in the art to have included in the identification information of Tominaga wherein the image forming apparatus to which color adjustment is to be applied as disclosed by Banton because it insures the correct chart data is provided to the correct printing device as discussed by Banton in at least col. 4 lines 39-46.
  
4. (Cancelled)  
5. (Cancelled)  

Claim 6: Tominaga in view of Banton discloses the color chart according to claim 1, wherein the determination pattern includes a plurality of determination patterns arranged in a plane of the color chart [evaluation color patches 30 which are arranged in four positions [i.e. plurality of determination patterns] all have the same color value, p0068 & p0072].

Claim 10: Tominaga in view of Banton discloses the color chart according to claim 2, wherein the color code further includes page information on the color chart [identification patches 32 for identifying respective sheets of paper 20-1, 20-2, ..., and 20-18 are arranged. The identification patch 32 is intended to identify each sheet of paper, and so to speak, corresponds to the page number of the paper, p0070].  

Claim 11: Tominaga discloses an information processing apparatus [Figure 1] comprising: processing circuitry configured to 
acquire color information data generated by reading, by an image reading apparatus, a color chart output from an image forming apparatus [evaluate an in-plane unevenness and an inter-job differences by using a color value difference obtained by reading the color value of the plurality of evaluation color patches ... a plurality of evaluation color patches of the same color value in the color patch, evaluate an in-plane unevenness and an inter-job differences by using a color value difference obtained by reading the color value of the plurality of evaluation color patches, p0051], the color chart including 
identification information of the image forming apparatus to which color adjustment is to be applied [identification patch 32 is intended to identify each sheet of paper, p0070], 
a color adjustment pattern including a plurality of color patches for performing color adjustment on the image forming apparatus [the pattern of the color patch 22 printed on the paper 20-1 and the patterns of the color patches 22 printed on the sheets of paper ... identification patches 32 for identifying respective sheets of paper 20-1, 20-2, and 20-18 are arranged, p0064-0065 & p0070], and
a plurality of determination patterns arranged in a plane of the color chart [evaluation color patches 30 which are arranged in four positions [i.e. plurality of determination patterns] all have the same color value, p0068 & p0072], each of the plurality of determination patterns including a color patch for determining presence or absence of in-plane unevenness in the color chart [arrange a plurality of evaluation color patches of the same color value in the color patch, evaluate an in-plane unevenness and an inter-job differences by using a color value difference obtained by reading the color value of the plurality of evaluation color patches ... evaluation color patches 30 are embedded in the four locations of the color patch 22 for RGB value acquisition, p0051 & p0068], the color adjustment patterns and each of the plurality of determination patterns being arranged at mutually independent positions [evaluation color patches 30 are embedded in the four locations of the color patch 22 for RGB value acquisition. If taking the paper 20-1 as an example, the evaluation color patches 30 are arranged in the respective corners of a rectangle among the color patches 22 for RGB value acquisition, and two color patches are arranged and spaced apart in the longitudinal direction, the lateral direction, and the oblique direction. The evaluation color patches 30 which are arranged in four positions all have the same color value. Although the arrangement position is not particularly limited, it is preferable that to the extent consistent with the purpose of evaluation of the in-plane unevenness, the evaluation color patches 30 are spaced apart in the longitudinal direction, the lateral direction, and the oblique direction, p0054 & p0068],
identify the image forming apparatus from the identification information included in the color information data [identification patch 32 is intended to identify each sheet of paper, p0070]; and 
generate a profile to be applied to the image forming apparatus, based on a color measurement value of the color adjustment pattern included in the color information data [color patches for Lab value acquisition are separately arranged as color patches ... the RGB value and the Lab value are acquired by respectively using the color patch for RGB value acquisition and the color patch for Lab value acquisition, and a profile for color conversion is generated, p0054-0055].  
Tominaga appears to fail to explicitly disclose where the identification information includes identification of an image forming apparatus.
Banton discloses in a related, well-known system [Abstract] identification information of an image forming apparatus to which color adjustment is to be applied [the identification data 110 indicates what the output print should be based on the input test pattern. Exemplary identification data includes printing device type and/or serial number, calibration test pattern number, orientation of calibration test pattern, network address of device, network address of system administrator, network address of service center, date, time, device status, and calibration statistics ... any series or combination of alphanumeric characters or graphic symbols may be used to encode the identification data 110, col. 3 lines 54-61 & col. 5 lines 1-3].
It would have been obvious to persons of ordinary skill in the art to have included in the identification information of Tominaga wherein the image forming apparatus to which color adjustment is to be applied as disclosed by Banton because it insures the correct chart data is provided to the correct printing device as discussed by Banton in at least col. 4 lines 39-46.

Claim 20: Tominaga discloses an information processing system comprising: 
an image forming apparatus to which color adjustment is to be applied [image forming apparatus 10, p0029], the image forming apparatus being configured to 
output a color chart including identification information of the image forming apparatus [image forming apparatus 10 performs a processing for printing out an input print image data [i.e. color patches], p0030 & p0051], and 
a color adjustment pattern including a plurality of color patches for performing color adjustment on the image forming apparatus [evaluate an in-plane unevenness and an inter-job differences by using a color value difference obtained by reading the color value of the plurality of evaluation color patches ... a plurality of evaluation color patches of the same color value in the color patch, evaluate an in-plane unevenness and an inter-job differences by using a color value difference obtained by reading the color value of the plurality of evaluation color patches ... color patches 24a and 24b for Lab value acquisition are printed on other sheets of paper, p0051 & p0065], and
a plurality of determination patterns arranged in a plane of the color chart [evaluation color patches 30 which are arranged in four positions [i.e. plurality of determination patterns] all have the same color value, p0068 & p0072], each of the plurality of determination patterns including a color patch for determining presence or absence of in-plane unevenness in the color chart [arrange a plurality of evaluation color patches of the same color value in the color patch, evaluate an in-plane unevenness and an inter-job differences by using a color value difference obtained by reading the color value of the plurality of evaluation color patches ... evaluation color patches 30 are embedded in the four locations of the color patch 22 for RGB value acquisition, p0051 & p0068], the color adjustment patterns and each of the plurality of determination patterns being arranged at mutually independent positions [evaluation color patches 30 are embedded in the four locations of the color patch 22 for RGB value acquisition. If taking the paper 20-1 as an example, the evaluation color patches 30 are arranged in the respective corners of a rectangle among the color patches 22 for RGB value acquisition, and two color patches are arranged and spaced apart in the longitudinal direction, the lateral direction, and the oblique direction. The evaluation color patches 30 which are arranged in four positions all have the same color value. Although the arrangement position is not particularly limited, it is preferable that to the extent consistent with the purpose of evaluation of the in-plane unevenness, the evaluation color patches 30 are spaced apart in the longitudinal direction, the lateral direction, and the oblique direction, p0054 & p0068],
an image reading apparatus configured to read the color chart output by the image forming apparatus and generate color information data [color patch reading unit 103 is formed of an in-line sensor (IS) and the like. The in-line sensor has substantially the same configuration as a known image reading scanner, and specifically includes an imaging unit, an illumination unit, an image processing unit and a sensor calibration unit ... evaluate an in-plane unevenness and an inter-job differences by using a color value difference obtained by reading the color value [i.e. color information data] of the plurality of evaluation color patches, p0033-0034 & p0050-0051]; and 
an information processing apparatus including: processing circuitry configured to acquire the color information data generated by the image reading apparatus [the control unit 105 executes processing for generating the profile data. The print engine 102 prints a color patch that is a reference of color, the color patch reading unit 103 reads the printed result, and the colorimeter 107 measures the color of the printed result, such that the profile data is generated based on a data group of an RGB value and a Lab value which are obtained from these measured results, p0034 & p0050-0051]; 
identify the image forming apparatus from the identification information included in the color information data; and     
generate a profile to be applied to the image forming apparatus based on a color measurement value of the color adjustment pattern included in the color information data [evaluate an in-plane unevenness and an inter-job differences by using a color value difference obtained by reading the color value of the plurality of evaluation color patches, and prepare color conversion profile data by using the color patches of the paper with a color value difference being a tolerance or less ... color conversion profile data is generated by using a color patch having a color value difference being a tolerance or less even when the in-plane unevenness and the inter-job differences occur, p0051-0053].  
Tominaga appears to fail to explicitly disclose where identifying the image forming apparatus from the identification information included in the color information data.
Banton discloses in a related, well-known system [Abstract] identifying the image forming apparatus from the identification information included in the color information data [the identification data 110 indicates what the output print should be based on the input test pattern. Exemplary identification data includes printing device type and/or serial number, calibration test pattern number, orientation of calibration test pattern, network address of device, network address of system administrator, network address of service center, date, time, device status, and calibration statistics ... any series or combination of alphanumeric characters or graphic symbols may be used to encode the identification data 110, col. 3 lines 54-61 & col. 5 lines 1-3].
It would have been obvious to persons of ordinary skill in the art to have included in the identification information of Tominaga wherein the image forming apparatus to which color adjustment is to be applied as disclosed by Banton because it insures the correct chart data is provided to the correct printing device as discussed by Banton in at least col. 4 lines 39-46.

Claim(s) 2, 3, 9, 12-14, 17, 18, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga et al., (US Pub 20170085726 as provided by the applicant) in view of Banton (US Patent 6048117 as provided by the applicant) and in further view of Venable et al., (US Pub 20060028699 as provided by the applicant).
Claim 2: Tominaga in view of Banton discloses the color chart according to claim 1, wherein the identification information is included in a color code including color patches of a plurality of colors [identification patch 32 is intended to identify each sheet of paper ... the identification patch 32 does not need to be a color patch, p0070].  
	Tominaga does not appear to explicitly disclose where the patch includes color patches of a plurality of colors. 
Banton disclose wherein the identification information is included in a color code including a plurality of patches [the identification data 110 indicates what the output print should be based on the input test pattern. Exemplary identification data includes printing device type and/or serial number, calibration test pattern number, orientation of calibration test pattern, network address of device, network address of system administrator, network address of service center, date, time, device status, and calibration statistics ... any series or combination of alphanumeric characters or graphic symbols may be used to encode the identification data 110, col. 3 lines 54-61 & col. 5 lines 1-3].
It would have been obvious to persons of ordinary skill in the art to have included in the color patch of the identification patch of Tominaga wherein the identification information is included in a color code including a plurality of different patches as disclosed by Banton because it insures the correct chart data is provided to the correct printing device as discussed by Banton in at least col. 4 lines 39-46.
Banton appears to explicitly disclose where the identification information is a color code and that patches are a plurality of color patches.
Venable discloses in a related, well-known system from the same field of endeavor [Abstract] wherein the identification information is included in a color code including color patches of a plurality of colors [A patch code is a sequence of color patches, each of which is selected from a set of colors that are readily distinguished from each other on any printer].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Tominaga in view of Banton the support wherein the identification information is included in a color code including color patches of a plurality of colors as disclosed by Venable because it provides for being able to encode a variety of information to include calibration and job information as discussed by Venable in at least paragraphs 0012 and 0016-0022.
  
Claim 3: Tominaga in view of Banton and Venable discloses the color chart according to claim 2.
Tominaga does not appear to disclose wherein the color code further includes information on a paper type of a sheet on which the color chart is output.  
Banton discloses wherein the color code further includes information on a paper type of a sheet on which the color chart is output [identification data 110 may also identify the media type on which the calibration test pattern 100 is printed, col. 3 lines 66-67].  
It would have been obvious to persons of ordinary skill in the art to have included in the identification patch of Tominaga the support wherein the color code further includes information on a paper type of a sheet on which the color chart is output as disclosed by Banton because printing on different media types may produce variations in the printed test pattern. As such, to properly analyze the test pattern 100, the calibration server can make appropriate adjustments based on the known media type as discussed by Banton in at least col. 4 lines 1-5.

Claim 9: Tominaga in view of Banton discloses the color chart according to claim 2.
Although Banton discloses using “slash” symbols to at each end of the coded data [col. 4 lines 64-65], Tominaga and Banton appear to fail to disclose wherein the color code includes color patches of fixed colors at both ends in a color patch arrangement direction.  
Venable discloses wherein the color code includes color patches of fixed colors at both ends in a color patch arrangement direction [The first three color patches of the first row, has the colors cyan 12, magenta 14 and yellow 16, in that order, forming a start code 32 ... extra unused color patches 50 can be printed with any appropriate code, midgray corresponding to an octal 7 is shown in the example, p0016].  
It would have been obvious to persons of ordinary skill in the art to have included in the identification patch of Tominaga in view of Banton wherein the color code includes color patches of fixed colors at both ends in a color patch arrangement direction as taught by Venable because it tells the scanning system where the start of the encoded sequence starts and where the encoded sequence ends as disclosed by Venable in at least paragraph 0016 and can be utilized as an alternative configuration than the “slash” images as taught by Tominaga.

Claim 12: Tominaga in view of Banton discloses the information processing apparatus according to claim 11.
Tominaga discloses wherein the identification information is included in a color code including color patches of a plurality of colors [identification patch 32 is intended to identify each sheet of paper ... the identification patch 32 does not need to be a color patch, p0070].  
	Tominaga does not appear to explicitly disclose where the patch includes color patches of a plurality of colors and identifying the image forming apparatus from the color code included in the color information data. 
Banton discloses wherein the identification information is included in a color code including color patches of a plurality of colors, and the processing circuitry is configured to identify the image forming apparatus from the color code included in the color information data.  
Banton disclose wherein the identification information is included in a color code including a plurality of patches and to identify the image forming apparatus from the color code included in the color information data [the identification data 110 indicates what the output print should be based on the input test pattern. Exemplary identification data includes printing device type and/or serial number, calibration test pattern number, orientation of calibration test pattern, network address of device, network address of system administrator, network address of service center, date, time, device status, and calibration statistics ... any series or combination of alphanumeric characters or graphic symbols may be used to encode the identification data 110, col. 3 lines 54-61 & col. 5 lines 1-3].
It would have been obvious to persons of ordinary skill in the art to have included in the color patch of the identification patch of Tominaga wherein the identification information is included in a color code including a plurality of different patches and to identify the image forming apparatus from the color code included in the color information data as disclosed by Banton because it insures the correct chart data is provided to the correct printing device as discussed by Banton in at least col. 4 lines 39-46.
Banton appears to explicitly disclose where the patches are a plurality of color patches.
Venable discloses in a related, well-known system from the same field of endeavor [Abstract] wherein the identification information is included in a color code including color patches of a plurality of colors [A patch code is a sequence of color patches, each of which is selected from a set of colors that are readily distinguished from each other on any printer, p0013].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Tominaga in view of Banton the support wherein the identification information is included in a color code including color patches of a plurality of colors as disclosed by Venable because it provides for being able to encode a variety of information to include calibration and job information as discussed by Venable in at least paragraphs 0012 and 0016-0022.

Claim 13: Tominaga in view of Banton and Venable discloses the information processing apparatus according to claim 12.
Tominaga discloses wherein the color code further includes information on a paper type of a sheet on which the color chart is output, the processing circuitry is configured to identify the image forming apparatus and the paper type from the color code included in the color information data, and generate the profile to be applied to the paper type of the image forming apparatus, based on a color measurement value of the color adjustment pattern included in the color information data [color patches for Lab value acquisition are separately arranged as color patches ... the RGB value and the Lab value are acquired by respectively using the color patch for RGB value acquisition and the color patch for Lab value acquisition, and a profile for color conversion is generated, p0054-0055].  
Tominaga appears to fail to disclose wherein the color code further includes information on a paper type of a sheet on which the color chart is output, the processing circuitry is configured to identify the image forming apparatus and the paper type from the color code included in the color information data.
Banton discloses wherein the color code further includes information on a paper type of a sheet on which the color chart is output is to identify the image forming apparatus and the paper type from the color code included in the color information data [identification data 110 may also identify the media type on which the calibration test pattern 100 is printed ... the identification data 110 indicates what the output print should be based on the input test pattern. Exemplary identification data includes printing device type and/or serial number, calibration test pattern number, orientation of calibration test pattern, network address of device, network address of system administrator, network address of service center, date, time, device status, and calibration statistics ... any series or combination of alphanumeric characters or graphic symbols may be used to encode the identification data 110, col. 3 lines 54-67 & col. 5 lines 1-3].  
It would have been obvious to persons of ordinary skill in the art to have included in the identification patch of Tominaga the support wherein the color code further includes information on a paper type of a sheet on which the color chart is output is to identify the image forming apparatus and the paper type from the color code included in the color information data as disclosed by Banton because printing on different media types may produce variations in the printed test pattern. As such, to properly analyze the test pattern 100, the calibration server can make appropriate adjustments based on the known media type as discussed by Banton in at least col. 4 lines 1-5.
Banton appears to fail to disclose where the identification information is a color code and that patches are a plurality of color patches.
Venable discloses in a related, well-known system from the same field of endeavor [Abstract] wherein the identification information is included in a color code including color patches of a plurality of colors [A patch code is a sequence of color patches, each of which is selected from a set of colors that are readily distinguished from each other on any printer, p0013].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Tominaga in view of Banton the support wherein the identification information is included in a color code including color patches of a plurality of colors as disclosed by Venable because it provides for being able to encode a variety of information to include calibration and job information as discussed by Venable in at least paragraphs 0012 and 0016-0022.

Claim 14: Tominaga in view of Banton and Venable discloses the information processing apparatus according to claim 12.
Tominaga disclose determining presence or absence of in-plane unevenness in the color chart, based on color measurement values of the plurality of determination patterns included in the color information data [arrange a plurality of evaluation color patches of the same color value in the color patch, evaluate an in-plane unevenness and an inter-job differences by using a color value difference obtained by reading the color value of the plurality of evaluation color patches, p0051], and 
generate the profile to be applied to the image forming apparatus identified by the color code, in response to determining that no in-plane unevenness in the color chart is present [color patches for Lab value acquisition are separately arranged as color patches ... If the in-plane unevenness and the inter-job differences, which are evaluated by using the evaluation color patches, are within tolerance, the RGB value and the Lab value are acquired by respectively using the color patch for RGB value acquisition and the color patch for Lab value acquisition, and a profile for color conversion is generated, p0054-0055].  
Tominaga appears to fail to disclose where the image forming apparatus is identified by the color code.
Banton disclose wherein the image forming apparatus is identified by the color code [the identification data 110 indicates what the output print should be based on the input test pattern. Exemplary identification data includes printing device type and/or serial number, calibration test pattern number, orientation of calibration test pattern, network address of device, network address of system administrator, network address of service center, date, time, device status, and calibration statistics ... any series or combination of alphanumeric characters or graphic symbols may be used to encode the identification data 110, col. 3 lines 54-61 & col. 5 lines 1-3].
It would have been obvious to persons of ordinary skill in the art to have included in the color patch of the identification patch of Tominaga wherein the image forming apparatus identified by the color code as disclosed by Banton because it insures the correct chart data is provided to the correct printing device as discussed by Banton in at least col. 4 lines 39-46.
Banton appears to fail to disclose a color code.
Venable discloses in a related, well-known system from the same field of endeavor [Abstract] wherein the identification information is included in a color code [A patch code is a sequence of color patches, each of which is selected from a set of colors that are readily distinguished from each other on any printer, p0013].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Tominaga in view of Banton the support wherein the image forming apparatus is identified by the color code as disclosed by Venable because it provides for being able to encode a variety of information to include calibration and job information as discussed by Venable in at least paragraphs 0012 and 0016-0022.

Claim 17: Tominaga in view of Banton and Venable discloses the information processing apparatus according to claim 12.
Neither Tominaga nor Banton appear to disclose wherein the color code includes color patches of fixed colors at both ends in a color patch arrangement direction, and the processing circuitry is configured to rotate the color information data in accordance with arrangement of the color patches of the fixed colors in the color code included in the color information data.  
Venable discloses wherein the color code includes color patches of fixed colors at both ends in a color patch arrangement direction [The first three color patches of the first row, has the colors cyan 12, magenta 14 and yellow 16, in that order, forming a start code 32 ... extra unused color patches 50 can be printed with any appropriate code, midgray corresponding to an octal 7 is shown in the example, p0016], and the processing circuitry is configured to rotate the color information data in accordance with arrangement of the color patches of the fixed colors in the color code included in the color information data [FIG. 4 represents page 60 in a first rotated position, wherein start code 32 is now in the top right corner of page 66, and the rows of patch code 30 are now vertically aligned. The spectrophotometric scanner system 65 of FIG. 3 will first search for start code 32 in its preferred position, and having not found it there will search in a first alternate location for start code 32 as illustrated in page 66. Having found start code 32 in a first alternate position, the scanner can subsequently scan for targets 62 and 64 in their corresponding rotated positions, p0027].  
It would have been obvious to persons of ordinary skill in the art to have included in the identification patch of Tominaga in view of Banton wherein the color code includes color patches of fixed colors at both ends in a color patch arrangement direction, and the processing circuitry is configured to rotate the color information data in accordance with arrangement of the color patches of the fixed colors in the color code included in the color information data as taught by Venable because it tells the scanning system where the start of the encoded sequence starts and where the encoded sequence ends as well as adapting for misrotated pages as disclosed by Venable in at least paragraphs 0016 and 0027.

Claim 18: Tominaga in view of Banton and Venable discloses the information processing apparatus according to claim 14, wherein the color code further includes page information on the color chart [identification patch 32 is intended to identify each sheet of paper ... the identification patch 32 does not need to be a color patch, p0054 & p0070], the color chart includes a plurality of color charts output from the image forming apparatus [plurality of sheets of color patches for RGB value acquisition and color patches for Lab value acquisition are separately arranged as color patches, p0054], and 
the processing circuitry is configured to identify the image forming apparatus and the page information from the color code included in the color information data of each of the plurality of color charts [identification patch 32 is intended to identify each sheet of paper ... the identification patch 32 does not need to be a color patch, p0054 & p0070], determine presence or absence of color variation between the plurality of color charts each corresponding to one of pieces of page information corresponding to the same image forming apparatus [arrange a plurality of evaluation color patches of the same color value in the color patch, evaluate an in-plane unevenness and an inter-job differences by using a color value difference obtained by reading the color value of the plurality of evaluation color patches, p0051 & p0055 – the Examiner notes that while Tominaga does not explicitly disclose the “same” apparatus, Tominaga does not discuss any other apparatus and is therefore interpreted to mean by default the same apparatus], based on color measurement values of determination patches in color information data for the pieces of page information [color patches for Lab value acquisition are separately arranged as color patches ... If the in-plane unevenness and the inter-job differences, which are evaluated by using the evaluation color patches, are within tolerance, the RGB value and the Lab value are acquired by respectively using the color patch for RGB value acquisition and the color patch for Lab value acquisition, and a profile for color conversion is generated, p0054-0055].  
Tominaga appears to fail to disclose where the image forming apparatus is identified by the color code.
Banton disclose wherein the image forming apparatus is identified by the color code [the identification data 110 indicates what the output print should be based on the input test pattern. Exemplary identification data includes printing device type and/or serial number, calibration test pattern number, orientation of calibration test pattern, network address of device, network address of system administrator, network address of service center, date, time, device status, and calibration statistics ... any series or combination of alphanumeric characters or graphic symbols may be used to encode the identification data 110, col. 3 lines 54-61 & col. 5 lines 1-3].
It would have been obvious to persons of ordinary skill in the art to have included in the color patch of the identification patch of Tominaga wherein the image forming apparatus identified by the color code as disclosed by Banton because it insures the correct chart data is provided to the correct printing device as discussed by Banton in at least col. 4 lines 39-46.
Banton appears to fail to disclose a color code.
Venable discloses in a related, well-known system from the same field of endeavor [Abstract] wherein the identification information is included in a color code [A patch code is a sequence of color patches, each of which is selected from a set of colors that are readily distinguished from each other on any printer, p0013].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Tominaga in view of Banton the support wherein the image forming apparatus is identified by the color code as disclosed by Venable because it provides for being able to encode a variety of information to include calibration and job information as discussed by Venable in at least paragraphs 0012 and 0016-0022.

Claim 21: Tominaga in view of Banton and Venable discloses the color chart according to claim 2.
Neither Tominaga nor Banton discloses wherein the color patches of the color code are arranged so as not to have a same color as a color of an adjacent color patch.  
Venable discloses wherein the color patches of the color code are arranged in a particular order allowing decoding of the field representative of the printing apparatus, the media type, the calibration etc. [p0016-0023].
Venable does not explicitly disclose wherein the fields are arranged so as not to have a same color as a color of an adjacent color patch.  
At the time of the invention, it would have been obvious to matter of design choice to a person of ordinary skill in the art before the effective filing date of the invention to have recognized in the invention of Venable to include a parameter whereby the color patches of the color code are arranged so as not to have a same color as a color of an adjacent color patch thereby producing equivalent results differing only in patch configurations because the Applicant has not disclosed that utilizing a such a condition provides a particular advantage or is exclusive in its purpose.

Claim 22: Tominaga in view of Banton and Venable discloses the information processing apparatus according to claim 12.
Neither Tominaga nor Banton discloses wherein the color patches of the color code are arranged so as not to have a same color as a color of an adjacent color patch.
Venable discloses wherein the color patches of the color code are arranged in a particular order allowing decoding of the field representative of the printing apparatus, the media type, the calibration etc. [p0016-0023].
Venable does not explicitly disclose wherein the fields are arranged so as not to have a same color as a color of an adjacent color patch.  
At the time of the invention, it would have been obvious to matter of design choice to a person of ordinary skill in the art before the effective filing date of the invention to have recognized in the invention of Venable to include a parameter whereby the color patches of the color code are arranged so as not to have a same color as a color of an adjacent color patch thereby producing equivalent results differing only in patch configurations because the Applicant has not disclosed that utilizing a such a condition provides a particular advantage or is exclusive in its purpose.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga et al., (US Pub 20170085726 as provided by the applicant) in view of Banton (US Patent 6048117 as provided by the applicant) and in further view of Hashizume (US Pub 20110286018).
Claim 7: Tominaga in view of Banton discloses the color chart according to claim 6.
Neither Tominaga nor Banton appear to disclose wherein each of the plurality of determination patterns includes a plurality of color patches in a same arrangement.  
Hashizume discloses in a related system from the same field of endeavor [Abstract] wherein each of the plurality of determination patterns includes a plurality of color patches in a same arrangement [patches are arranged in a plurality of places in consideration of in-plane unevenness to reconstruct the pattern. For example, as illustrated in FIG. 6C, the same patch is disposed in a different area in the printable area in consideration of unevenness of the whole in-plane (main scanning unevenness). Further, as illustrated in FIG. 6D, the same patch data is arranged in consideration of unevenness in a short direction. Thus, highly precision correction can be executed, p0047].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Tominaga in view of Banton the support wherein each of the plurality of determination patterns includes a plurality of color patches in a same arrangement as taught by Hashizume because correction of in-plane unevenness can be corrected with a high precision as discussed by Hashizume in at least paragraph 0047.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga et al., (US Pub 20170085726 as provided by the applicant) in view of Banton (US Patent 6048117 as provided by the applicant) and in further view of Venable et al., (US Pub 20060028699 as provided by the applicant) and Hashizume (US Pub 20110286018).
Claim 15: Tominaga in view of Banton and Venable disclose the information processing apparatus according to claim 14, wherein the plurality of determination patterns are arranged in the plane of the color chart [evaluation color patches 30 which are arranged in four positions [i.e. plurality of determination patterns] all have the same color value, p0068 & p0072], each of the plurality of determination patterns includes a plurality of color patches in a same arrangement, and the processing circuitry is configured to calculate average values of color measurement values of color patches at corresponding positions in the plurality of determination patterns, and determine presence or absence of in-plane unevenness in the color chart, based on the average values.   
	Neither Tominaga, Banton nor Venable appear to explicitly disclose where each of the plurality of determination patterns includes a plurality of color patches in a same arrangement, and the processing circuitry is configured to calculate average values of color measurement values of color patches at corresponding positions in the plurality of determination patterns, and determine presence or absence of in-plane unevenness in the color chart, based on the average values.   
Hashizume discloses in a related system from the same field of endeavor [Abstract] wherein each of the plurality of determination patterns includes a plurality of color patches in a same arrangement [patches are arranged in a plurality of places in consideration of in-plane unevenness to reconstruct the pattern. For example, as illustrated in FIG. 6C, the same patch is disposed in a different area in the printable area in consideration of unevenness of the whole in-plane (main scanning unevenness). Further, as illustrated in FIG. 6D, the same patch data is arranged in consideration of unevenness in a short direction. Thus, highly precision correction can be executed, p0047].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Tominaga in view of Banton and Venable the support wherein each of the plurality of determination patterns includes a plurality of color patches in a same arrangement as taught by Hashizume because correction of in-plane unevenness can be corrected with a high precision as discussed by Hashizume in at least paragraph 0047.
Sakai discloses in a related system from the same field of endeavor [Abstract & p0026] to calculate average values of color measurement values of color patches at corresponding positions in the plurality of determination patterns [as shown in Figure 6], and determine presence or absence of in-plane unevenness in the color chart, based on the average values [In the case of in-plane non-uniformity, the maximum value and the minimum value of the color data are compared with the average value. If the difference is less than or equal to the reference value, the in-plane non-uniformity is determined to be within the acceptable range. Then, the position where color data indicating the value closest to the average value is measured is selected as a position for performing color measurement on the first colorimetric image, p0072].   
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Tominaga in view of Banton, Venable and Hashizume the support to calculate average values of color measurement values of color patches at corresponding positions in the plurality of determination patterns, and determine presence or absence of in-plane unevenness in the color chart, based on the average values as taught by Sakai because it provides a metric to determine whether a consistent color reproduction across the reproduction system is achieved as discussed by Sakai in at least paragraph 0026.

Claim 16: Tominaga in view of Banton, Venable, Hashizume and Sakai disclose the information processing apparatus according to claim 15.
Neither Tominaga, Banton, Venable nor Hashizume appear to explicitly disclose wherein the processing circuitry is configured to calculate maximum values among color differences between color measurement values of color patches at corresponding positions in the plurality of determination patterns, and an average value of the color measurement values, and determine that in-plane unevenness in the color chart is present, in response to at least any of the maximum values being equal to or larger than a threshold.
Sakai discloses calculating maximum values among color differences between color measurement values of color patches at corresponding positions in the plurality of determination patterns, and an average value of the color measurement values, and determine that in-plane unevenness in the color chart is present, in response to at least any of the maximum values being equal to or larger than a threshold [In the case of in-plane non-uniformity, the maximum value and the minimum value of the color data are compared with the average value. If the difference is less than or equal to the reference value, the in-plane non-uniformity is determined to be within the acceptable range [interpreted to also say that when the difference is greater, in-plane non-uniformity is determined], p0072].   
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Tominaga in view of Banton, Venable and Hashizume the support calculating maximum values among color differences between color measurement values of color patches at corresponding positions in the plurality of determination patterns, and an average value of the color measurement values, and determine that in-plane unevenness in the color chart is present, in response to at least any of the maximum values being equal to or larger than a threshold as taught by Sakai because it provides a metric to determine whether a consistent color reproduction across the reproduction system is achieved as discussed by Sakai in at least paragraph 0026.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga et al., (US Pub 20170085726 as provided by the applicant) in view of Banton (US Patent 6048117 as provided by the applicant) and in further view of Venable et al., (US Pub 20060028699 as provided by the applicant) and Wang et al., (US Pub 20080239344).
Claim 19: Tominaga in view of Banton and Venable discloses the information processing apparatus according to claim 14.
Although Tominaga discloses where the user interface notifies the user of the state of the image forming apparatus 10 [p0036], Neither Tominaga, Banton, nor Venable appear to explicitly  disclose wherein the processing circuitry is configured to display an abnormality in response to determining that the abnormality is present.  
Wang discloses in a related system from the same field of endeavor [Abstract] including a display control unit configure to display an abnormality in response to the determination unit determining that the abnormality is present [disclosed techniques can also be employed to provide an indication or warning to an operator or user of the color printer 310 when the identified printer spatial non-uniformity exceeds a threshold value. Moreover, the output device calibration and characterization techniques described above may further be employed in scanner-based measurements, wherein the non-uniformity detection and correction can be generalized from patch targets to color images, p0041].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in the invention of Tominaga in view of Banton and Venable to have included support for a display control unit configure to display an abnormality in response to the determination unit determining that the abnormality is present as disclosed by Wang because it provides an alert to the user/operator when an abnormality in rendering image data has determined or when an operation to correct such has not succeeded. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as detailed in the Non-Final Office Action dated 6/24/2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP2020153829 is directed to utilizing a color patch arrangement to regarding image formation conditions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672